Citation Nr: 1108163	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, on an extra-schedular basis.

2.  Entitlement to an evaluation in excess of 70 percent prior to September 8, 2008 for posttraumatic stress disorder (PTSD), on an extra-schedular basis.

3.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In this decision, the RO reopened a claim for service connection for frostbite of the feet and granted increased evaluations of 20 percent for degenerative disc disease at L5-S1 and 50 percent for PTSD as of December 28, 2006, the date of claim.

During the pendency of this appeal, in June 2009, the RO increased the evaluation for PTSD from 50 percent to 100 percent, effective from September 8, 2008.  As a result, the evaluation for that disability remained on appeal prior to September 8, 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a January 2010 decision, the Board reopened the claim for service connection for frostbite of the feet (in light of Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)), denied a schedular evaluation in excess of 20 percent for degenerative disc disease at L5-S1, and increased the evaluation for PTSD to 70 percent for the period prior to September 2008 on a schedular basis.  Separately, the Board remanded the reopened claim for service connection for frostbite of the feet and the issues of entitlement to extra-schedular evaluations in excess of 20 percent for degenerative disc disease at L5-S1 and 70 percent for PTSD prior to September 8, 2008.

The issues of entitlement to an extra-schedular evaluation for PTSD prior to September 8, 2008 and entitlement to service connection for residuals of frostbite of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The Veteran's service-connected degenerative disc disease at L5-S1 does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, on an extra-schedular basis, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the underlying increased rating claim was initially addressed in a January 2007 letter, which also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.321(b)(1) were included in an April 2008 Statement of the Case.  Following the Board's remand, the Veteran was furnished a letter in January 2010 in which he was requested to provide evidence of interference with employment, such as the number of hours worked and time or wages lost due to service-connected disabilities.  The claim was then later readjudicated in a December 2010 Supplemental Statement of the Case.  The Board finds that this course of action is sufficient to ensure that there has been no prejudice to the Veteran on account of any initial shortcomings of notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained records corresponding to all treatment described by the Veteran.  Additionally, the Veteran was afforded VA examinations that were fully adequate for the purpose of determining the severity of the service-connected lumbosacral spine disorder.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant, and considered the full history of the disability.  Moreover, insofar as this claim was in referred to the Director, Compensation and Pension Service in July 2010 for extra-schedular consideration, there has been full compliance with the January 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Under 38 C.F.R. § 3.321(b)(1), ratings shall be based, as far as practicable, upon the average impairments of earning capacity, with the additional proviso that the VA Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

However, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule of 38 C.F.R., Part 4, with the assigned schedular evaluation adequate, and referral for an extra-schedular rating not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board already addressed the applicability of the relevant schedular criteria (38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243) in the January 2010 decision.  In that decision, the Board found no basis for a schedular evaluation in excess of 20 percent.  The sole matter before the Board at the present time is the question of whether there is a basis for an extra-schedular evaluation.

In this regard, the Board has reviewed all evidence of record and notes that the Veteran's VA outpatient treatment reports, while containing a notation of "excruciating pain" and a separate notation that the Veteran was not working in January 2006, contain no findings specifically addressing the effect of the lumbosacral spine disorder on his employability.  

The Board has thus reviewed the Veteran's two pertinent VA examination reports to more fully ascertain the effects of his service-connected lumbosacral spine disability.  The report of a January 2007 VA scars examination contains a notation of "Significant Effects" on the Veteran's usual occupation, including decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  As to effects on daily activities, the Veteran's disability was noted to prevent exercise and sports; to have moderate effects on chores, shopping, and dressing; and to have no effects on recreation, traveling, feeding, bathing, toileting, and grooming.

The Veteran's September 2008 VA spine examination report contains a notation that the Veteran was not employed "due to neuropsychiatric and physical conditions."  The spine disability was noted to prevent shopping, exercise, and sports; and to have moderate effects on chores, recreation, and travel.

In January 2010, the Veteran was furnished a letter in which he was requested to provide evidence of interference with employment, such as the number of hours worked and time or wages lost due to service-connected disabilities.  He never responded to this letter, however.  In this regard, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the claim must be evaluated solely on the evidence currently of record.  

At present, the Board finds that the evidence of record does not indicate an exceptional level of interference with employability as due to the service-connected lumbosacral spine disorder, beyond that contemplated by the assigned schedular evaluation.  The evidence does conclusively show that the Veteran is unemployable; however, his unemployability has been noted to result from multiple factors, including his service-connected PTSD that is currently assigned a 100 percent evaluation.  The examination findings otherwise show impairments due to the spine disorder that, while significant, are not in any way inconsistent with the assigned 20 percent evaluation.  There is also no indication from the record that the Veteran has been hospitalized for this disorder during the pendency of this appeal.

In summary, the Board concurs with the September 2010 Compensation and Pension Service director's finding that this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Accordingly, the claim of entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1 on an extra-schedular basis must be denied.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, on an extra-schedular basis, is denied.


REMAND

In the January 2010 remand, the Board requested that the Veteran's claim for an extra-schedular evaluation in excess of 70 percent for PTSD prior to September 8, 2008 be considered for submission to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  This claim was in fact referred to the Director, Compensation and Pension Service in July 2010, and, in a September 2010 response, the Director determined that an extra-schedular evaluation was not warranted.  Unlike the degenerative disc disease claim, however, the PTSD claim was not readjudicated in a December 2010 Supplemental Statement of the Case, as was requested in the January 2010 Board remand.  This omission constitutes a procedural error requiring correction upon remand.  38 C.F.R. §§ 19.9, 19.31; see also Stegall v. West, supra.

As to the claim for service connection for residuals of frostbite of the feet, the Board has concerns about the VA feet and cold injury protocol examinations conducted in January 2010 by the same examiner.  In both reports, the examiner indicated that an opinion as to whether the Veteran's claimed disability was etiologically related to service could not be resolved without resort to mere speculation.  The rationale for this opinion was that no pathology was found upon examination.  However, as noted in the January 2010 Board decision, the Veteran had a synovial cyst of the left foot removed in June 2006, and this cyst was listed among the Veteran's problems on VA outpatient treatment records dated after the receipt of the December 2006 claim.  Therefore, an addendum to the original opinion is warranted to ascertain whether the synovial cyst of the left foot, which may well have resolved, was etiologically related to service.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (where the examiner is unable to provide an etiological opinion "without resort to mere speculation" will not be adequate except in those limited instances where required information is missing or can no longer be obtained, or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the physician who conducted the January 2010 VA feet and cold injury protocol examinations (or another examiner, if that physician is unavailable) for review.  Attention should be directed to the June 2006 surgical removal of a synovial cyst of the left foot and any follow-up treatment.  The examiner must first address whether this cyst, based on the examination findings, had fully resolved as of the January 2010 VA examinations.  Regardless, the examiner should provide an opinion as to whether the synovial cyst of the left foot is (or was, if resolved) at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service, including cold injuries therein.  These opinions must be supported by a complete rationale.  A new physical examination is not required unless deemed necessary by the VA physician.

2.  The Veteran's claims of entitlement to an evaluation in excess of 70 percent prior to September 8, 2008 for PTSD, on an extra-schedular basis; and entitlement to service connection for residuals of frostbite of the feet should then be readjudicated.  If the determination of either claim remains unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


